EXHIBIT 10.4




FIRST AMENDMENT OF LEASE




AGREEMENT, made this      day of May, 1999, by and between 504 Carnegie
Associates Limited Partnership, a New Jersey Limited Partnership, with offices
at  Suite 101, 101 Carnegie Center, Princeton, New Jersey 08540 (hereinafter
“Landlord”) and Pharmanet, Inc., a Delaware Corporation, with its principal
office at 504 Carnegie Center, Princeton, New Jersey 08543 (hereinafter
“Tenant”).




WHEREAS, 504 Carnegie Associates Limited Partnership, as Landlord, and
Pharmanet, Inc. as Tenant, entered into a written Lease dated March 4, 1999 for
the premises known and designated as 504 Carnegie Center, Princeton, New Jersey,
comprising 121,990 square feet of Gross Rentable Area of the Building and
121,990 square feet of Gross Rentable Area of the Premises (as such terms are
defined in the Lease) (hereinafter said lease shall be referred to as the
“Lease”); and




WHEREAS, Landlord and Tenant desire and intend to modify the Lease as set forth
herein.




NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
hereinafter set forth, and other good and valuable consideration, the Lease is
hereby amended as follows:




1.  Paragraph 1.67 of the Lease is amended to read as follows:




“1.67.  “Target Date” means the estimated Commencement Date which is hereby
established to be October 1, 2001.”




2.  Paragraph 3.1 of the Lease is amended to read as follows:




“3.1 The Initial Term shall commence on the earlier of October 1, 2001 or the
date on which the Premises shall be delivered to the Tenant by the Landlord in
accordance with the terms and conditions set forth herein, and shall, unless
sooner terminated in accordance with terms and conditions of this Lease, expire
on the last day of the tenth Lease Year (the “expiration Date”).  The Term shall
continue until the later of the conclusion of the Initial Term or the conclusion
of the Renewal Term(s), unless sooner terminated in accordance with the terms
and conditions of this Lease.”




3.  Paragraph 3.2 of the Lease is amended to read as follows:




“3.2 Landlord anticipates that the Premises shall be delivered to the Tenant on
October 1, 2001 (the Target Date”).  In the event that the entirety of the
Premises are not delivered on this Date, Landlord shall provide one and one-half
(1-1/2) days’ free Basic Rent applicable to such Net Rentable Area of the
Premises not so delivered to Tenant for each day delivery of such space is
delayed beyond the Target Date (the “Delay Penalty”); provided, however, that
the Delay Penalty shall not accrue if, and





--------------------------------------------------------------------------------

to the extent that, the delay is a result of Force Majeure.  In the event there
is any Delay Penalty as hereinabove provided, the amount of the Delay Penalty to
which Tenant is entitled shall be reflected in a Lease Agreement.”




4.  As hereby amended, the Lease is confirmed and continued in all respects.




IN WITNESS WHEREOF, this First Amendment of Lease has been executed as of the
day and year first above written.




 

 

LANDLORD:

 

 

 

 

 

504 Carnegie Associates

 

By:

Carnegie 500 Associates Limited

 

 

Partnership, Managing Partner

 

By:

Princeton 500 Associates Limited

 

 

Partnership, Managing General

 

 

Partner

 

By:

500 Capital Corp., General Partner

 

 

 

 

 

 

 

By:

/s/ Alan B. Landis

 

 

Alan B. Landis, President

 

 

 

 

 

TENANT:

 

 

 

 

 

Pharmanet, Inc.

 

 

 

 

By:

/s/ John Fassnacht

 

 

John Fassnacht, Senior Vice President















